Citation Nr: 1432860	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  11-03 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 60 percent for residuals gunshot wound (GSW), left chest muscle group XXI, status post-operative pleural cavity injury, left, secondary to perforating wound left thorax and segmental resection left lower lobe (hereinafter left chest GSW residuals).  

2.  Entitlement to a separate rating for scars.

3.  Entitlement to a total rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs Commission


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) stated that a claim for a TDIU is part and parcel of an increased rating claim when such claim is raised by the record.  A veteran may be awarded TDIU based on a single disability and receive schedular disability ratings for other conditions.  Thus, despite the award of a combined 100 percent schedular rating, the claim for TDIU is not moot.  Bradley v. Peake, 22 Vet. App. 293-294 (2008).  

The evidence of record suggests that the Veteran may be unable to maintain substantially gainful employment solely as a result of his left chest GSW residuals.  Specifically, at his VA examinations, the Veteran reported that he medically retired from his job as a forklift operator after he could no longer perform the lifting that was required due to the pain associated with his left chest GSW residuals.  As such, notwithstanding the Veteran's 100 percent schedular rating, a Rice TDIU claim is inferred and VA must consider the TDIU claim and award special monthly compensation (SMC) if VA finds the separate disability supports a TDIU rating independent of the other 100 percent disability rating.  Bradley v. Peake, 22 Vet. App. at 293 (holding that a TDIU rating may still form the basis for assignment of SMC under 38 U.S.C.A. § 1114(s) (2013)).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's disability picture associated with his left chest GSW residuals resulted in a severe or moderately severe impairment of Muscle Group XXI, manifested by episodes of subjective pain, left arm weakness, and post-bronchodilator Forced Expiratory Volume in one second (FEV-1) 59 percent of predicted, a Forced Vital Capacity (FVC) 69 percent of predicted, and a diffusing capacity of the lungs for carbon monoxide (DLCO) 66 percent of predicted.

2.  The Veteran's thoracotomy scar secondary to his left chest GSW is a separate and distinct disability and was tender on palpation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for left chest GSW residuals have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.73, Diagnostic Code 5321, 4.97, Diagnostic Code 6845 (2013).

2.  The criteria for a separate 10 percent rating for a thoracotomy scar secondary to left chest GSW have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.14, 4.118, Diagnostic Code 7801-7804 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, the Court held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  18 Vet. App. 112, 120-21 (2004). 

In April 2009 and June 2009 letters, VA satisfied its duty to notify the Veteran.  Specifically, the RO notified the Veteran of the information and evidence necessary to substantiate the claims; information and evidence that the VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letters also notified the Veteran about the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has satisfied its duty pursuant to 38 U.S.C.A § 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159I (2013) to assist the Veteran.  The Veteran's VA and private treatment records are of record.  During the applicable appeal period, VA provided the Veteran with VA examinations in May 2009, August 2009, and June 2011.  The examination reports reflect that the VA examiners reviewed the Veteran's claim file, recorded his current complaints, conducted appropriate examinations, and provided sufficient information to evaluate the Veteran's disabilities.  The Board finds that the VA examination reports and opinions are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulation.  The Board will therefore review the merits of the Veteran's claims, de novo.  


Legal Criteria 

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. Part 4 (2013).  Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the ratings schedule.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  See 38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1 (2013).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

The primary concern in a claim for an increased evaluation is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Additionally, a staged rating is warranted if the evidence contains factual findings that demonstrate distinct periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.

The Veteran's left chest GSW residuals are currently rated under 38 C.F.R. § 4.97, Diagnostic Code 6845 (2013) and 38 C.F.R. § 4.73, Diagnostic Code 5321 (2013).  

Diagnostic Code 5321 pertains to Muscle Group XXI, regarding the thoracic muscle group whose function consists of respiration.  This diagnostic code provides a noncompensable (zero percent) rating for slight muscle injury, a 10 percent 
evaluation for a moderate muscle injury, and a 20 percent evaluation for a severe or moderately severe muscle injury.  38 C.F.R. § 4.73, Diagnostic Code 5321 (2013).

The severity of a muscle disability is evaluated pursuant to 38 C.F.R. § 4.56 according to the type of injury, history and complaint, and objective findings.  

A slight muscle disability is characterized by a simple wound of muscle without debridement or infection.  The history is of a superficial wound in service with brief treatment and return to duty.  Healing was with good functional results.  There are no cardinal signs and symptoms of muscle disability.  Cardinal signs of muscle disability consist of loss of power, weakness, lower threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  

A moderate muscle disability is characterized by a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  The history shows a record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objective findings consisted of entrance and exit scars, small or linear, indicating a short track of the missile through muscle tissue.  There is some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue as compared to the sound side.  

A moderately severe disability of the muscles is characterized by a through and through or deep penetrating wound by a small high velocity missile or large low-velocity missile with debridement, prolonged infection, or sloughing of soft parts and intramuscular scarring.  The history shows hospitalization for a prolonged period for treatment of the wound.  There is a record of consistent complaints of cardinal signs and symptoms of muscle disability and, if present, inability to keep up with work requirements.  Objective findings include entrance and exit scars indicating the track of the missile through one or more muscle groups.  There are indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles as compared with the sound side.  Tests of strength and endurance compared with the sound side demonstrate positive evidence of impairment.  

A severe disability of the muscles consists of a through and through or deep penetrating wound due to a high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intramuscular binding and scarring.  There is a history showing hospitalization for a prolonged period for treatment of the wound.  There is a record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries and, if present, evidence of inability to keep up with work requirements.  Objective findings include ragged, depressed, and adherent scars indicating wide damage to muscle groups in the missile track.  Palpation shows loss of deep fascia of muscle substance, or soft flabby muscles in the wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  If present the following are also signs of severe muscle disability: (a) x-ray evidence of minute multiple scattered foreign bodies indicating intramuscular trauma and explosive effect of the missile; (b) adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (c) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (d) visible or measurable atrophy; I adaptive contraction of an opposing group of muscles; (f) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle, and (g) induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d) (2013).

In applying these ratings, a through and through injury with muscle damage shall be evaluated as no less than a moderate muscle injury to the group of muscles damaged.  38 C.F.R. § 4.56(b) (2013).  An open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as the wrist or over the tibia, evidence establishes that the muscle damage is minimal.  38 C.F.R. § 4.56(a) (2013).  

Under Diagnostic Code 6845, a 10 percent rating requires FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) 66- to 80-percent predicted.  A 30 percent rating requires FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted.  A 60 percent rating requires FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent rating requires FEV-1 less than 40 percent of predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) less than 40 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Code 6845 (2013).

Notes to the General Rating Formula for Restrictive Lung Disease provide further rating guidance.  Significantly, Note (3) provides that gunshot wounds of the pleural cavity with bullet or missile retained in lung, pain or discomfort on exertion, or with scattered rales or some limitation of excursion of diaphragm or of lower chest expansion shall be rated at least 20 percent disabling.  Disabling injuries of shoulder girdle muscles (Groups I to IV) shall be separately rated and combined with ratings for respiratory involvement.  Involvement of Muscle Group XXI (Diagnostic Code 5321), however, will not be separately rated.  38 C.F.R. § 4.97 (2013).  

Analysis 

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate. 

Service treatment records (STRs) indicate that the Veteran was wounded in an altercation with another service member.  He was hospitalized from November 20, 1969 to February 28, 1970 for a through and through GSW to his upper left chest that lacerated his left diaphragm and penetrated his stomach, and required a chest tube, exploratory thoracotomy, partial resection of his ninth rib, resection of his lower left lung lobe, and debridement of the entrance and exit wounds.  

At the Veteran's May 2009 respiratory examination, the Veteran reported that he used a nebulizer daily, had a dry cough, had exertional dyspnea, and had chronic left side pain in the location of his GSW that interfered with his sleep.  It was noted that the Veteran's symptoms had not required oxygen, mobile intensive care, or emergency room visits.  Upon examination, scars were noted in the left chest area including a long scar in the infra-axillary area as well as two small scars from entry and exit wounds.  The Veteran reported subjective pain and tenderness in his scars.  The examiner noted that all his scars were well healed.  Pulmonary function testing (PFT) indicated post-bronchodilator FVC 69 percent of predicted, FEV1 59 percent of predicted, and DLCO 66 percent of predicted.  It was noted that decreased forced expiratory flow and forced expiratory volume in 3 seconds (FEV3) suggested small airway disease, which was improved with bronchodilators, and moderate obstructive ventilatory defect, which was not improved with bronchodilators.  It was also noted that the Veteran's gas transfer was mildly impaired and that he had concomitant chronic obstructive pulmonary disease (COPD).

At his August 2009 examination, the Veteran reported that he had pain, muscle spasms, and weakness in his left chest area, that he was missing three ribs, and that he had painful scar tissue.  The examiner noted that the Veteran described the muscle pain in the left breast area, left axillary area, and the beginning of the left chest posterior area.  The Veteran stated it was a constant sharp pain, which he rated as 9/10.  He noted that the pain was aggravated by lifting movements, lying down on his left side, and twisting movements involving his left thorax.  He reported his pain had previously been treated with Naprosyn, but now suffered through the pain without medication.  With regard to his scars, he stated that he had numbness and tingling around his scars.  He also stated that he had constant pain but noted he could not differentiate whether it was related to his chest wall pain or his scars.

Upon examination, there was a marked difference in the size of the Veteran's left breast.  The examiner noted that it was unclear the size difference might be the result of a cyst resection, which was evidenced by a scar just underneath the Veteran's left nipple.  Mild atrophy was noted but there was no evidence of skin breakdown.  The Veteran had a 3 centimeter (cm) long and .4 cm wide entry wound scar, which was similar in color to the surrounding skin and not tender; a 34 cm long and .4 cm wide thoracotomy scar, which was hypo-pigmented, well healed, superficial, with no evidence of tissue loss, adhesions, keloid formation, induration, or inflexibility; and a 4 cm long and .3 cm wide chest tube scar, which was depressed approximately .1 cm, evidenced some tissue loss, and was hyper-pigmented.  The Veteran reported numbness and tingling around the scar areas. 

The examiner noted that the Veteran's May 2009 PFT indicated mildly impaired gas transfer.  The examiner noted that the small airway disease and obstructive ventilator pattern indicated in the May 2009 PFT report were as likely as not secondary to the Veteran's concomitant COPD.  The reduction in the Veteran's DLCO, noted on the 2001 PFT, could only be explained by reduced lung volume associated with the Veteran's GSW and subsequent segmental left lower lobe reduction.

At his June 2011 examination, conducted in conjunction with a claim for aid and attendance, the Veteran reported that he had chest wall pain on a daily basis, tingling in the area of his thoracotomy scar, and that he could not sleep on his left side because of pain.  He stated that he had previously taken medication for pain management.  The examination report indicated that the Veteran had some discomfort in his left chest when he elevated his left arm above shoulder level, which limited his reaching up and out movements and that he was unable to lift and carry more than 20 pounds, but that he had no restriction in deep breathing or any other movements of the arm or shoulder.  The examiner noted that the Veteran had lost his job as a forklift operator because of his inability to lift and carry heavy objects.  

Upon examination, the Veteran's upper extremities were noted to be normal with regard to muscle strength and sensation.  The examiner stated that the Veteran's injury was stable and that he was not receiving treatment.  With regard to the initial GSW, it was noted that the Veteran was hospitalized from November 1969 to February 1970 for a small caliber missile injury to his muscles of respiration.  The examiner noted that there was no associated infection, bone, nerve, vascular, or tendon injuries, fatigability, weakness, uncertainty of movement, or incoordination.  Mild weekly flare-ups of muscle pain, which were aggravated by lifting above shoulder level and sleeping on his left side, were noted.  The examiner stated that there was no intermuscular scarring and that the muscle function was sufficient to perform activities of daily living.  With the exception of his thoracotomy scar, which was noted to be painful and tender to touch, upon examination all of the Veteran's scars were non-limiting, non-adherent, non-painful, and without residual nerve, bone, muscle, or deep fascia damage.  

Lung x-rays revealed pleural effusion, but were otherwise unremarkable.  The examiner indicated that the Veteran had dystonia and dyspnea secondary to his GSW, that his respiratory muscle injury caused significant effects in the form of difficulty lifting, that the Veteran had been unable to lift weight as required by his job as a forklift operator, and had been disabled since 1986.  With regard to the Veteran's dyspnea, the examiner noted that the Veteran had experienced shortness of breath since his initial GSW and left lung lobectomy, but that he had not used an inhaler since 2009.  The Veteran's dyspnea was characterized as self-resolving and non-limiting and no cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, or episodes of respiratory failure were indicated.

VA and private treatment records throughout the appeal period noted the Veteran's reports of left chest pain.  Private treatment records from Dr. Wartak also noted that the Veteran's left shoulder had reduced range of motion due to chest wall pain and that he treats his pain with prescription Lortab.

The Board finds that the Veteran's muscle group XXI injury most nearly approximates a severe injury.  Specifically, the Veteran's GSW was a through and through wound, which required debridement and a prolonged hospitalization of several months.  Additionally, the record documents consistent complaints of signs and symptoms of muscle disability, including an inability to keep up with his work requirements as a fork lift operator.  The Board notes that the highest rating available for a severe or moderately severe injury under Diagnostic Code 5321 is 20 percent.  38 C.F.R. § 4.73, Diagnostic Code 5321 (2013).  Pursuant to Note (3) of 38 C.F.R. § 4.97, Diagnostic Code 6845 (2013), the Veteran cannot be separately rated under Diagnostic Code 5321 and Diagnostic Code 6845.  As the Veteran is currently rated as 60 percent disabled under 38 C.F.R. § 4.97, Diagnostic Code 6845 (2013), an increased rating is not warranted under Diagnostic Code 5321.  38 C.F.R. § 4.73, Diagnostic Code 5321 (2013).  

With regard to Diagnostic Code 6845, a May 2009 PFT indicated that the Veteran's FVC was 69 percent of predicted, his FEV1 was 59 percent of predicted, and his DLCO 66 percent of predicted.  Furthermore, the May 2009 examination report noted that the Veteran had not required oxygen therapy and the June 2011 aid and attendance examination noted that the Veteran had not experienced cor pulmonale, ventricular hypertrophy, pulmonary hypertension, or episodes of acute respiratory failure.  Accordingly, the Board finds that the Veteran does not meet or more nearly approximate the criteria for a rating in excess of 60 percent.

The Board has also considered whether a separate rating was warranted for scars associated with the Veteran's GSW.  

The criteria for rating scars were revised, effective October 23, 2008.  The amendment applies to all applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805).  As the Veteran filed the current claim for increase in February 2009, the revised criteria apply.
Diagnostic Code 7801 (2013), burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrants a 10 percent rating.  A 20 percent rating requires an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.).  A 30 percent rating requires an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.).  A 40 percent rating requires an area or areas of 144 square inches (929 sq. cm.) or greater.  A qualifying scar is one that is nonlinear and deep, and is not located on the head, face, or neck.  Note (1) to Diagnostic Code 7801 provides that a deep scar is one associated with underlying tissue damage.  38 C.F.R. § 4.118 (2013).  

Diagnostic Code 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent evaluation.  A superficial scar is one not associated with underlying soft tissue damage.  Note (2) under that code provides that if multiple qualifying scars are present, a separate evaluation is assigned for each affected extremity based on the total area of the qualifying scars that affect that extremity, which are then combined into one rating under Diagnostic Code 7802.  38 C.F.R. § 4.118 (2013).

VA examination reports throughout the appeal noted that the Veteran's scars were each less than 456 square centimeters.  Accordingly, Diagnostic Codes 7801 and 7802 are not applicable.  

Diagnostic Code 7804 provides a 10 percent rating for 1 or 2 scars that are unstable or painful.  A 20 percent rating is warranted for 3 to 4 scars that are unstable or painful and a 30 percent disability rating assigned for 5 or more scars that are unstable or painful.  Note (1) states that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118 (2013). 

The Board finds that a separate rating is warranted under Diagnostic Code 7804 for the Veteran's thoracotomy scar.  The Veteran is competent to report his subjective symptoms, such as pain and tenderness.  Furthermore, his complaints are credible and are corroborated by the June 2011 aid and attendance examination report, which noted that his thoracotomy scar was painful and tender to touch.  Accordingly, the Board finds that one of the residuals of the Veteran's GSW is a tender thoracotomy scar.  Furthermore, this scar and the associated symptom are distinct from the symptoms contemplated within the Veteran's 60 percent rating under 38 C.F.R. § 4.97, Diagnostic Code 6845 (2013) and 38 C.F.R. § 4.73, Diagnostic Code 5321 (2013).  Consequently, a separate rating is warranted and does not violate the rule against pyramiding.  See 38 C.F.R. § 4.14 (2013) (noting VA must avoid pyramiding, i.e., evaluating the same disability under different diagnostic codes or evaluating the same manifestation under different diagnostic codes).  The Board finds that a separate 10 percent rating, but no higher, is warranted under Diagnostic Code 7804 for the Veteran's painful thoracotomy scar.  

A rating in excess of 10 percent is not warranted under Diagnostic Code 7804 unless there are three or more unstable or painful scars.  38 C.F.R. § 4.118 (2013).  The evidence of record is against a finding that the Veteran has more than one painful or unstable scar.  Initially, the Board notes that the evidence is against a finding that any of the Veteran's scars are unstable.  Indeed, the VA examination reports noted that the Veteran's scars were well healed.  With regard to painful scars, although the Veteran reported that he experienced numbness and tingling in his scar areas, the evidence is against a finding that he had more than one painful scar.  The Board acknowledges that the May and August 2009 examination reports noted the Veteran reported painful scarring.  However, the May 2009 examination report is ambiguous concerning which scars were painful.  Additionally, the August 2009 examination report noted that the Veteran could not differentiate between his scar pain and chest wall pain.  Accordingly, the Board finds that the June 2011 VA examination report, which specifically examined all the Veteran's scars and noted that only his thoracotomy scar was painful or tender, is the most probative evidence of record.  Accordingly, the Board finds that a 10 percent rating, but no higher, is warranted for scarring.   

Extraschedular Consideration

The Board has also considered whether the Veteran is entitled to referral for extraschedular consideration for his service-connected disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. § 3.321(b)(1) (2013).  

Here, the applicable rating criteria more than reasonably describe the Veteran's disability and symptomatology.  The Veteran has not submitted evidence indicating that his disability or the difficulties flowing from his service-connected disability constitute "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2013).  

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected left chest GSW residuals is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's muscle group injury and scar with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran's chronic left side pain, dystonia, subjective left side weakness, exertional dyspnea, cough, and tender or painful thoracotomy scar are contemplated by the current ratings.  Further, the Board observes that a higher schedular rating are available under Diagnostic Code 6845 and Diagnostic Code 7804, but the facts do not indicate that the Veteran's muscle group XXI injury with restrictive lung disease and thoracotomy scar, stemming from his left chest GSW, warrants higher ratings.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are adequate.  See Thun, 22 Vet. App. at 115.  

As the rating criteria reasonably describe the Veteran's disability level and symptomatology, it is not necessary to consider whether his disability causes marked interference with employment or periodic hospitalizations.  38 C.F.R. § 3.321(b) (2013).


ORDER

Entitlement to a rating in excess of 60 percent for residuals GSW, left chest muscle group XXI, status post-operative pleural cavity injury, left, secondary to perforating wound left thorax and segmental resection left lower lobe is denied. 

Entitlement to a 10 percent rating for a painful thoracotomy scar, residual to left chest GSW, is granted, subject to controlling regulations governing the payment of monetary awards.


REMAND 

VA has a "well-established" duty to maximize a claimant's benefits. See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  The Board notes that the receipt of a 100 percent disability evaluation for a service-connected disability or disabilities does not necessarily moot the issue of entitlement to a TDIU.  Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that a TDIU rating may still form the basis for assignment of SMC under 38 U.S.C.A. § 1114(s) (2013)).  Therefore, in accordance with Rice, the issue of entitlement to a TDIU must be remanded for appropriate notice and development.

Accordingly, the case is REMANDED for the following actions:

1.  Complete all appropriate development related to the Veteran's claim for entitlement to a TDIU, to include providing the Veteran with a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, and allow him adequate time to complete and return it to the VA. 

2.  Thereafter, the Veteran should be scheduled for a VA evaluation by a vocational specialist to ascertain and evaluate the impact of the Veteran's service-connected left chest GSW residuals on his ability to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  When addressing the functional limitations, the specialist should not consider the effects of age or any nonservice-connected disabilities.  The specialist should address the functional effects of the Veteran's service-connected disabilities.

A complete rationale should be given for any opinion provided.

3.  Thereafter, adjudicate the claim of entitlement to a TDIU, to include with consideration of all evidence of record.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


